ON MOTION FOR RETAXATION OF COSTS.
Relator filed two separate petitions for the writ of mandamus to enforce his right as a stockholder to inspect the books of the above-named bank and of the Maltby Cedar Company. The circuit court denied both petitions. The orders of the circuit court were reversed in this court upon certiorari. Ante, 459. Relator applied for full costs in both cases. Respondents objected, for the following reason, among others, viz.:
"We further call attention to the fact that these two cases were heard in this court and the court below as one case, and the testimony was taken in the same manner. For this reason, also, we think that full costs should not be granted in both cases."
An order was entered in the Bank Case: *Page 470 
"That the relator recover of and from the respondents his costs of both courts, to be taxed."
In the Maltby Cedar Co. Case the order as to costs was:
"No costs will be awarded either party in this cause."
In taxing the costs the clerk of this court allowed, among others, the following items: Printing brief, $57.60; printing reply brief, $3.60; paid commissioner for taking testimony, $122.55; clerk of Federal court for certified copy of declaration, $8; attorney fee, as allowed by circuit court on taxation of costs by respondents, $30. Respondents objected to the allowance of these items and others, and have appealed from the taxation thereof.
The basis of the objection to the items for printing and taking testimony is that such items relate to both cases, should be apportioned between them, and only that portion of such expense incurred in the Bank Case taxed. As we held in the opinion above referred to, the Maltby Cedar Company was a mere instrumentality of the bank, and any costs allowed against the Cedar Company would be paid by the bank. In entering the order, respondents' theory was adopted that the two cases were really consolidated into one case, and the costs were properly taxed upon that theory. The relator was entitled, under the order giving him costs in both courts, to a reasonable attorney fee in the circuit court. Inasmuch as the circuit judge allowed respondents an attorney fee of $30 in each case, we do not think they can complain that the fee allowed is unreasonable. The $8 for certified copy was necessary to show the status of the case in the Federal court, and the continued necessity for an examination of the books, and was properly allowed. There are no other objections which require discussion.
The motion for retaxation is denied. *Page 641